 In the Matter of TOBACCO BY-PRODUCTS & CHEMICAL CORPORATIONandTOBACCOWORKERS INTERNATIONAL UNION, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORCase No. 5-R-1987.-Decided October 15,1915 'Messrs.George G. Osborne, James W. Schofield, and C. BruceRennie,of Richmond,Va., for the Company.minMr. J. E. Lentie,ofWashington, D. C., andMr. George BenjaandMiss Naomi Woodridge,of Richmond, Va., for the TobaccoWorkers.Mr. Yelverton Cowherd,ofWashington, D. C., andMr. Hugh V.-Brown,of Richmond, Va., for District 50.Mr. W. L. Grctnt,of Atlanta, Ga., andMr. A. A. Thompson, ofRichmond, Va., for the Machinists.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE, CASEUpon an amended petition duly filed by Tobacco Workers Inter-national Union, herein called the Tobacco `Yorkers, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Tobacco By-Products & Chemical Corporation, Rich-mond, Virginia, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Sidney F. Barban, Trial Examiner. The hearing was held atRichmond, Virginia, on August 3, 1945.The Company; the TobaccoWorkers; United Mine Workers of America, District 50, herein calledDistrict 50, on ,behalf of Tobacco Chemical Workers Local 13011,here called Local 13011; and International Association of Machin-ists,Lodge No. 10, herein called the Machinists, appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.All1)arties were afforded an opportunity to file briefs with the Board.64 N. L. R. B., No. 43.252 ,TOBACCO- BY-PRODUCTS & CHEMICAL CORPORATION25aUponthe.entire record, in the case, the Board makes the following.FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYTobacco-By-Products &, Chemical Corporation has its principalat Richmond,' Virginia, the only plant involved in, this`proceedin'g.The -raw materials annually used by the Company at its Riclimoiidplant, exceed $500,000 in value, of ' which more than 50 percent ' isshipped to the plant from points outside Virginia.Products finishedat the Richmond plant annually exceed $1,000,000 in' value, of whichabout 95 percent is shipped from 'the plant to points outside Virginia,.meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDTobacco Workers International Union and International Associa7tion of Machinists are labor organizations affiliated with the Ameri-can Federation of Labor,. admitting to membership employees of theCompany.iUnited Mine Workers of America, District 50, and its local union,Tobacco Chemical, Workers, Local 13011, are labororganizations,admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONBy letter dated May 17, 1945, the Tobacco Workers asked 'the'Com-pany for recognition as bargaining representative of employees of theCompany. The Company refused to grant recognition to the TobaccoWorkers until that organization, should be certified by the Board.On July 3, 1944, the Company and Local 13011 entered into a con-tract, effective on July 7, 1944, for 1 year, renewable thereafter fromyear to year unless'terminated by thirty (30) days notice'prior to'theexpiration date.On May 25, 1945, the' Company gave due noticeto terminate the contract.The contract, so terminated, constitutesno;bar,to a determination of representatives at'this time.A statement'of a Board agent, introduced into evidence at the hear-ing, indicatesthat the Tobacco Workersrepresents a substantial num-ber- of employees in the unit hereinafter found appropriate 1The FieldExaminer reported' that the Tobacco Workers submitted 105 cards,bearingthe names of employees appearing on the Company,s pay roll of June 10, 1945..District 50 relies on a recently expired contract covering employees'in the appropriateunit,as proof of its interest among them.,There are approximately 146 employees in the appropriate unit. '254DECISIONS OF ' NATIONAL LABOR ' RELATIONS -BOARDWe find that a question affecting commerce has ari's'en concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) aiid (7) of the Act.IV.THE APPROPRIATE UNITThe'Tobacco Workers contends that all the Company's employeesin the production, shipping, extract, nicotine, unloading, raw material,and. shop 'helpers' departments, including gang leaders, but excludingtechnical, employees (chemists and laboratory technicians); skilledmechanics, clerical employees,, superintendent, foreman, assistant fore-man, and all other, supervisory employees, constitute-an appropriatebargaining, unit.District 50 contends that skilled mechanics shouldbe, included, in the, production unit and that their exclusion con'sti='pany's employees, contrary to Board policy. The Machinists contendsthat skilled mechanics constitute a separate, appropriate bargainingunit and that these employees are presently covered by a contract,which precludes a"determination' of representatives among them atthis 'time.A. Th'e plant operations'The Company's plant' at"Richmond, Virginia, consists of 8 to .10buildings. -Refuse tobacco -is unloaded at the, plant and placed' instorage until needed.The tobacco as needed- is removed from storage-and submitted to drying and grinding operations. It is then processedto remove nicotine.The nicotine' extracted, the residue is loaded intocars for shipment to fertilizer companies.The nicotine- is processedfor use in the various products made by the Company. These productsare packed- and shipped from the.Company's plant.All the work,re:quired to handle the raw, material and produce the finished productsis performed by production employees..,A superintendent at the plant"has general charge of all plant opera-tions.He is assisted by an assistant superintendent of production,who has charge of all production processes, and by, a master mechanic,who has charge of all 'maintenance workers.Under the assistantsuperintendent",of production -are, shift -supervisors, and foremen, whohave, super-vision over approximately 150 production, workers, un-skilled and semi-skilled laborers engaged in machine and other" opera-'tions.Under the master mechanic are a shop foreman and a group, ofapproximately 14 skilled craftsmen, including a steam fitter,-an elec-trician, `a carpenter, an auto mechanic, and machinists.The place-ment of these craftsmen in the'produe'tion. unit 'is -the principal issueraised in this proceeding.The work of the -Company's craftsmen is not closely confined-to thetrade in which each'has special training, since the plant does not sup- TOBACCO BY-PRODUCTS & CHEMICAL CORPORATION255ply enough 'work along restricted craft lines.These craftsmen have'their headquarters in the machine shop, but they spend most of theirtime throughout the plant in building and'installing machine'r`y andin general repair and maintenance work.Four laborers; who assistthe skilled craftsmen as helpers in lifting heavy machinery and otherwork, are under the supervision of the master mechanic and are theonly employees, aside from the craftsmen, who work'part of their timein the machine .shop.,While all production and ,maintenance em=ployees of the Company are hourly paid and share the same vacationand other privileges, maintenance mechanics have separate seniorityand are much higher paid than semi skilled and unskilled, productionworkers.,B. The bargaining historyPrior to 1937, the Company's employees were unorganized. InJune 1937, the Machinists asked the Company for recognition, as bar-gaining representative of skilled maintenance employees at the Company's Richmond plant in a multiple-craft unit and, thereafter, theparties entered into a closed-shop contract covering these employees.The recognition accorded the Machinists by the Company, and thecontract, covered only skilled craftsmen and did not cover the laborerswho spend most of their time, assisting maintenance employees in themachine shop and throughout the plant wherever the latter mightbe working.The contract between the Machinists and the Company,was renewed with amendments, year after year, and, among otherchanges, the closed-shop provisions were changed to preferential hir-ing provisions.On June,26, 1945, the contract was again renewedfor an additional year.In 1937 two representatives from the Negro Youth Congress cametoRichmond. and organized the production workmen at the Com-pany's plant, all of whom were colored employees, including the,laborers who assist the craftsmen.The Company's production em-ployees subsequently affiliated with the Tobacco Stemmers and La-borers Union, affiliated with the Congress of Industrial Organizations,and on July 8, 1937, this organization entered' into a contract withthe Company for 1 year, subject to automatic renewal.z In 1938 pro-duction employees of the Company, changed their affiliation and joinedLocal 13011, the local union presently chartered by District 50.3OnJuly 8, 1938, the Company entered into a contract with Local, 13011covering the unit described in the contract of the preceding year.2This contract in terms recognizes the labor organization as the bargaining agent for itsmembers onlyAs a practical matter, all production employees of the Company weredeemed covered by the contract,and classifications for the Company's production.processeswere subsequently set up withoutregard tounion membership of employees concerned3 In 1938, Local 13011 was affiliated with` the, Congress of Industrial Organizations.Changes in union affiliation resulted in no change in the structure of the bargaining unitfor production employees. 256,DECISIONS OF NATIONAL LABOR RELATIONS BOARDSucceeding, ,contracts, followed covering,production employees as- aunit.The last contract between the-parties was executed on July, 3;1944,,to be,effective on July,7, 1944,,for 1'year,subject,to automaticrenewal unless written,notice were-given by either:party,3,0 ,daysprior to the expiration date of a. desire to terminate the same.Asnoted above,the Company gave,due notice to terminate the contract.OnirJuly 20, 1945,,the Tobacco, Workers filed the petition,in, thisproceeding:C. ConclusionsDistrict 50, on,behalf of Local 13011, contends"that the unit pro-posed-by, the'Tobacco Workers, and represented by Local 13011' andits predecessor since 1937,does not constitute an appropriate unit,in that skilled mechanics,all of whom employed at the Company'splant are white employees,are excluded from the production' unit,composed entirely of colored employees,and urges that the separateunits of production workers and skilled craftsmen constitute dis-crimination as -to race which vitiates the bargaining history as adeterminant of the appropriate unit.The Machinists contends thatskilled craftsmen in the plant constitute a homogeneous multiple-craftgroup of employees,that their bargaining history as a separate unitsince 1937 precludes their inclusion in the bargaining unit of produc-tion'employees at this time;and, further,'that the'current contractcovering these'employees constitutes a bar to a determination of repre-sentatives among them.'As'noted above, the Company'"'maintenance employees are skilledcraftsmen.At the time they'we're organized by the Machinists, andat the present time, they were all white employees.There is verylittle turn-over among them and several of the 14 employees who pres-ently constitute the group were employed by the Company beforethese employees were organized by the Machinists in 1937.The contention in the instaiit, proceeding is not that the Machinistsdenies representation and membership to colored employees, but that'the long exclusion of colored employees from the craftsmen's unitwas racial discrimination which can'riow be remedied, since the repre-sentation issue is for the. first, time before the Board, b'y includingthe`craftsmen in' the larger p'roddctioii unit'.There is nothing in therecoi d to indicate that the, bargaining unit set' up by the 'Machinistsin 1937`was drawn upon racial lines, nor did District 50, in t$e manyyears in -which', Local 13011 represented the Company's productionemployees, raise this issue.The'Company's craftsmen clearly con-stitute a homogeneous group of skilled multiple-craft employees, andmay constitute an appropriate bargaining' group.4Whether a bar-4SeeMatterof The Pure Oil Companyy,'55N. L.,R B. 1455',alsoMatter of The ElectroMetallurgical Company,56N. L R. B 1464. TOBACCO.BY-PRODUCTS , & CHEMICAL CORPORATION257gaining, unit drawn along departmental lines, including the crafts-,time. ; Since craftsmen are presently covered by a contract whichdoes.not terminate until June 26, 1946, we will make no determina-tion of representatives with respect to these employees at this time.We find that all the Company's employees in the production, ship-ping, extract, nicotine, unloading, raw material, and shop helpers'departments, including gang leaders, but excluding technical em-ployees (chemists-and laboratory technicians), skilled mechanics,clerical employees, superintendents, assistant superintendents, fore-men, assistant foremen, and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees,, or effectively recommend suchaction, constitute a, unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of, the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which-hasarisen may be resolved by an election by secret ballot.The Tobacco Workers contends that Local 13011 of District 50 hasnot shown a sufficient interest among employees in the appropriateunit to participate in the election held among them.Local 13011 hasbeen the, bargaining representative of the employees concerned for anumber of years and its recent contract has only lately expired.Onthis basis, we will permit Local 13011 to participate in the election'.The Machinists does not claim to represent any employees in the unitfound appropriate.We shall make no provision for the Machiniststo appear on the ballot.Those elegible to vote in -the election shall be all employees in theappropriate' unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations-Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor'Relations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Tobacco By-Prod-ucts & Chemical Corporation, Richmond, Virginia, an election bysecret ballot shall be conducted as early as possible, but not later than670417-46-vol 64-18 258'DECISIONS OF NATIONAL 'LABOR RELATIONS''.BOARDthirty (30) days from the date of this Direction, under the directionand supervision' of the Regional Director for the Fifth Region, act-ing in this matter as agent for the National Labor Relations Board,and,subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces'of the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged, forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be, r epresented by TobaccoWorkers International Union, affiliated with the 'American Federa-tion' of Labor, or by Tobacco- Chemical Workers Local 13011, affil-iated with the United Mine Workers of America, District 50, for thepurposes of collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.